

	

		II

		109th CONGRESS

		1st Session

		S. 1365

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend section 35 of the Internal Revenue

		  Code of 1986 to improve the health coverage tax credit, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the TAA Health Coverage Improvement

			 Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Improvement of the

				affordability of the credit.

					Sec. 3. 100 percent credit and

				payment for monthly premiums paid prior to certification of eligibility for the

				credit.

					Sec. 4. Eligibility for certain

				pension plan participants; presumptive eligibility.

					Sec. 5. Clarification of

				3-month creditable coverage requirement.

					Sec. 6. TAA pre-certification

				period rule for purposes of determining whether there is a 63-day lapse in

				creditable coverage.

					Sec. 7. Continued qualification

				of family members after certain events.

					Sec. 8. Offering of Federal

				group coverage.

					Sec. 9. Additional requirements

				for individual health insurance costs.

					Sec. 10. Alignment of COBRA

				coverage with TAA period for TAA-eligible individuals.

					Sec. 11. Notice

				requirements.

					Sec. 12. Annual report on

				enhanced TAA benefits.

					Sec. 13. Extension of national

				emergency grants.

					Sec. 14. Extension of funding

				for operation of State high risk health insurance pools.

				

			2.Improvement of the

			 affordability of the credit

			(a)Improvement of

			 affordability

				(1)In

			 generalSection 35(a) of the

			 Internal Revenue Code of 1986 (relating to credit for health insurance costs of

			 eligible individuals) is amended by striking 65 and inserting

			 95.

				(2)Conforming

			 amendmentSection 7527(b) of

			 such Code (relating to advance payment of credit for health insurance costs of

			 eligible individuals) is amended by striking 65 and inserting

			 95.

				(b)Effective

			 dateThe amendments made by

			 this section apply to taxable years beginning after December 31, 2005.

			3.100 percent credit and

			 payment for monthly premiums paid prior to certification of eligibility for the

			 credit

			(a)In

			 generalSubsection (a) of

			 section 35 of the Internal Revenue Code of 1986, as amended by section 2(a)(1),

			 is amended—

				(1)by striking the subsection heading and all

			 that follows through “In case” and inserting “Amount of Credit.—

					

						(1)In

				generalIn

				case

						;

				and

				(2)by adding at the end the following new

			 paragraph:

					

						(2)100 percent

				credit for months prior to issuance of eligibility certificateThe amount allowed as a credit against the

				tax imposed by subtitle A shall be equal to 100 percent in the case of the

				taxpayer’s first eligible coverage months occurring prior to the issuance of a

				qualified health insurance costs credit eligibility

				certificate.

						.

				(b)Payment for

			 premiums due prior to certification of eligibility for the creditSection 7527 of the Internal Revenue Code

			 of 1986 (relating to advance payment of credit for health insurance costs of

			 eligible individuals) is amended by adding at the end the following new

			 subsection:

				

					(e)Payment for

				premiums due prior to issuance of certificateThe program established under subsection

				(a) shall provide—

						(1)that the Secretary shall make payments on

				behalf of a certified individual of an amount equal to 100 percent of the

				premiums for coverage of the taxpayer and qualifying family members under

				qualified health insurance for eligible coverage months (as defined in section

				35(b)) occurring prior to the issuance of a qualified health insurance costs

				credit eligibility certificate; and

						(2)that any payments made under paragraph (1)

				shall not be included in the gross income of the taxpayer on whose behalf such

				payments were

				made.

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after the date of the enactment of

			 this Act in taxable years ending after such date.

			4.Eligibility for

			 certain pension plan recipients; presumptive eligibility

			(a)Eligibility for

			 certain pension plan recipientsSubsection (c) of section 35 of the

			 Internal Revenue Code of 1986 is amended—

				(1)in paragraph (1)—

					(A)in subparagraph (B), by striking

			 and at the end;

					(B)in subparagraph (C), by striking the period

			 and inserting , and; and

					(C)by adding at the end the following:

						

							(D)an eligible multiemployer pension

				participant.

							;

				and

					(2)by adding at the end the following new

			 paragraph:

					

						(5)Eligible

				multiemployer pension recipientThe term eligible multiemployer

				pension recipient means, with respect to any month, any

				individual—

							(A)who has attained age 55 as of the first day

				of such month,

							(B)who is receiving a benefit from a

				multiemployer plan (as defined in section 3(37)(A) of the

				Employee Retirement Income Security Act of

				1974), and

							(C)whose former employer has withdrawn from

				such multiemployer plan pursuant to section 4203(a) of such

				Act.

							.

				(b)Presumptive

			 eligibility for petitioners for trade adjustment assistanceSubsection (c) of section 35 of the

			 Internal Revenue Code of 1986, as amended by subsection (a), is amended by

			 adding at the end the following new paragraph:

				

					(6)Presumptive

				status as a TAA recipientThe

				term eligible individual shall include any individual who is

				covered by a petition filed with the Secretary of Labor under section 221 of

				the Trade Act of 1974. This paragraph

				shall apply to any individual only with respect to months which—

						(A)end after the date that such petition is so

				filed, and

						(B)begin before the earlier of—

							(i)the 90th day after the date of filing of

				such petition, or

							(ii)the date on which the Secretary of Labor

				makes a final determination with respect to such

				petition.

							.

			(c)Conforming

			 amendments

				(1)Paragraph (1) of section 7527(d) of such

			 Code is amended by striking or an eligible alternative TAA recipient (as

			 defined in section 35(c)(3)) and inserting , an eligible

			 alternative TAA recipient (as defined in section 35(c)(3)), an eligible

			 multiemployer pension recipient (as defined in section 35(c)(5), or an

			 individual who is an eligible individual by reason of section

			 35(c)(6).

				(2)Section 173(f)(4) of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended—

					(A)in subparagraph (B), by striking

			 and at the end;

					(B)in subparagraph (C), by striking the period

			 and inserting a comma; and

					(C)by inserting after subparagraph (C), the

			 following new subparagraphs:

						

							(D)an eligible multiemployer pension recipient

				(as defined in section 35(c)(5) of the Internal Revenue Code of 1986),

				and

							(E)an individual who is an eligible individual

				by reason of section 35(c)(6) of the Internal Revenue Code of

				1986.

							.

					(d)Technical

			 amendment clarifying eligibility of certain displaced workers receiving a

			 benefit under a defined benefit pension planThe first sentence of section 35(c)(2) of

			 the Internal Revenue Code of 1986 is amended by inserting before the period the

			 following: , and shall include any such individual who would be eligible

			 to receive such an allowance but for the fact that the individual is receiving

			 a benefit under a defined benefit plan (as defined in section 3(35) of the

			 Employee Retirement Income Security Act of

			 1974)..

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after the date of the enactment of

			 this Act in taxable years ending after such date.

			5.Clarification of

			 3-MONTH creditable coverage requirement

			(a)In

			 generalClause (i) of section

			 35(e)(2)(B) of the Internal Revenue Code of 1986 (defining qualifying

			 individual) is amended by inserting (prior to the employment separation

			 necessary to attain the status of an eligible individual) after

			 9801(c).

			(b)Conforming

			 amendmentSection

			 173(f)(2)(B)(ii)(I) of the Workforce Investment Act of 1998 (29 U.S.C.

			 2918(f)(2)(B)(ii)(I)) is amended by inserting (prior to the employment

			 separation necessary to attain the status of an eligible individual)

			 after 1986.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after the date of the enactment of

			 this Act in taxable years ending after such date.

			6.TAA pre-certification

			 period rule for purposes of determining whether there is a 63-DAY lapse in

			 creditable coverage

			(a)ERISA

			 amendmentSection 701(c)(2)

			 of the Employee Retirement Income Security Act

			 of 1974 (29 U.S.C. 1181(c)(2)) is amended by adding at the end the

			 following new subparagraph:

				

					(C)TAA-eligible

				individuals

						(i)TAA

				pre-certification period ruleIn the case of a TAA-eligible individual,

				the period beginning on the date the individual has a TAA-related loss of

				coverage and ending on the date that is 5 days after the postmark date of the

				notice by the Secretary (or by any person or entity designated by the

				Secretary) that the individual is eligible for a qualified health insurance

				costs credit eligibility certificate for purposes of section 7527 of the

				Internal Revenue Code of 1986 shall not be taken into account in determining

				the continuous period under subparagraph (A).

						(ii)DefinitionsThe terms TAA-eligible

				individual, and TAA-related loss of coverage have the

				meanings given such terms in section

				605(b)(4)(C).

						.

			(b)PHSA

			 amendmentSection 2701(c)(2)

			 of the Public Health Service Act (42

			 U.S.C. 300gg(c)(2)) is amended by adding at the end the following new

			 subparagraph:

				

					(C)TAA-eligible

				individuals

						(i)TAA

				pre-certification period ruleIn the case of a TAA-eligible individual,

				the period beginning on the date the individual has a TAA-related loss of

				coverage and ending on the date that is 5 days after the postmark date of the

				notice by the Secretary (or by any person or entity designated by the

				Secretary) that the individual is eligible for a qualified health insurance

				costs credit eligibility certificate for purposes of section 7527 of the

				Internal Revenue Code of 1986 shall not be taken into account in determining

				the continuous period under subparagraph (A).

						(ii)DefinitionsThe terms TAA-eligible

				individual, and TAA-related loss of coverage have the

				meanings given such terms in section

				2205(b)(4)(C).

						.

			(c)IRC

			 amendmentSection 9801(c)(2)

			 of the Internal Revenue Code of 1986 (relating to not counting periods before

			 significant breaks in creditable coverage) is amended by adding at the end the

			 following new subparagraph:

				

					(D)TAA-eligible

				individuals

						(i)TAA

				pre-certification period ruleIn the case of a TAA-eligible individual,

				the period beginning on the date the individual has a TAA-related loss of

				coverage and ending on the date which is 5 days after the postmark date of the

				notice by the Secretary (or by any person or entity designated by the

				Secretary) that the individual is eligible for a qualified health insurance

				costs credit eligibility certificate for purposes of section 7527 shall not be

				taken into account in determining the continuous period under subparagraph

				(A).

						(ii)DefinitionsThe terms TAA-eligible

				individual, and TAA-related loss of coverage have the

				meanings given such terms in section

				4980B(f)(5)(C)(iv).

						.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after the date of the enactment of

			 this Act in taxable years ending after such date.

			7.Continued

			 qualification of family members after certain events

			(a)In

			 generalSubsection (g) of

			 section 35 of the Internal Revenue Code of 1986 is amended by redesignating

			 paragraph (9) as paragraph (10) and inserting after paragraph (8) the following

			 new paragraph:

				

					(9)Continued

				qualification of family members after certain events

						(A)Eligible

				individual becomes medicare eligibleIn the case of a month which would be an

				eligible coverage month with respect to an eligible individual but for

				subsection (f)(2)(A), such month shall be treated as an eligible coverage month

				with respect to any qualifying family member of such eligible individual (but

				not with respect to such eligible individual).

						(B)DivorceIn the case of a month which would be an

				eligible coverage month with respect to a former spouse of a taxpayer but for

				the finalization of a divorce between the spouse and the taxpayer that occurs

				during the period in which the taxpayer is an eligible individual, such month

				shall be treated as an eligible coverage month with respect to such former

				spouse.

						(C)DeathIn the case of a month which would be an

				eligible coverage month with respect to an eligible individual but for the

				death of such individual, such month shall be treated as an eligible coverage

				month with respect to any qualifying family of such eligible

				individual.

						.

			(b)Conforming

			 amendmentSection 173(f) of

			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding

			 at the end the following:

				

					(8)Continued

				qualification of family members after certain events

						(A)Eligible

				individual becomes medicare eligibleIn the case of a month which would be an

				eligible coverage month with respect to an eligible individual but for

				subsection (f)(2)(A), such month shall be treated as an eligible coverage month

				with respect to any qualifying family member of such eligible individual (but

				not with respect to such eligible individual).

						(B)DivorceIn the case of a month which would be an

				eligible coverage month with respect to a former spouse of a taxpayer but for

				the finalization of a divorce between the spouse and the taxpayer that occurs

				during the period in which the taxpayer is an eligible individual, such month

				shall be treated as an eligible coverage month with respect to such former

				spouse.

						(C)DeathIn the case of a month which would be an

				eligible coverage month with respect to an eligible individual but for the

				death of such individual, such month shall be treated as an eligible coverage

				month with respect to any qualifying family of such eligible

				individual.

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after the date of the enactment of

			 this Act in taxable years ending after such date.

			8.Offering of Federal

			 group coverage

			(a)Provision of

			 group coverage

				(1)In

			 generalThe Director of the

			 Office of Personnel Management jointly with the Secretary of the Treasury shall

			 establish a program under which eligible individuals (as defined in section

			 35(c) of the Internal Revenue Code of 1986) are offered enrollment under health

			 benefit plans that are made available under FEHBP.

				(2)Terms and

			 conditionsThe terms and

			 conditions of health benefits plans offered under paragraph (1) shall be the

			 same as the terms and coverage offered under FEHBP, except that the percentage

			 of the premium charged to eligible individuals (as so defined) for such health

			 benefit plans shall be equal to 5 percent.

				(3)StudyThe Director of the Office of Personnel

			 Management jointly with the Secretary of the Treasury shall conduct a study of

			 the impact of the offering of health benefit plans under this subsection on the

			 terms and conditions, including premiums, for health benefit plans offered

			 under FEHBP and shall submit to Congress, not later than 2 years after the date

			 of the enactment of this Act, a report on such study. Such report may contain

			 such recommendations regarding the establishment of separate risk pools for

			 individuals covered under FEHBP and eligible individuals covered under health

			 benefit plans offered under paragraph (1) as may be appropriate to protect the

			 interests of individuals covered under FEHBP and alleviate any adverse impact

			 on FEHBP that may result from the offering of such health benefit plans.

				(4)FEHBP

			 definedIn this section, the

			 term FEHBP means the Federal Employees Health Benefits Program

			 offered under chapter 89 of title 5, United States Code.

				(b)Conforming

			 amendments

				(1)Paragraph (1) of section 35(e) of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 subparagraph:

					

						(K)Coverage under a health benefits plan

				offered under section 8(a)(1) of the TAA Health Coverage Improvement Act of

				2005.

						.

				(2)Section 173(f)(2)(A) of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2918(f)(2)(A)) is amended by adding at the

			 end the following new clause:

					

						(xi)Coverage under a health benefits plan

				offered under section 8(a)(1) of the TAA Health Coverage Improvement Act of

				2005.

						.

				9.Additional

			 requirements for individual health insurance costs

			(a)In

			 generalSubparagraph (A) of

			 section 35(e)(2) of such Code is amended by striking subparagraphs (B)

			 through (H) of paragraph (1) and inserting paragraph (1) (other

			 than subparagraphs (A), (I), and (K) thereof).

			(b)Rating system

			 requirementSubparagraph (J)

			 of section 35(e)(1) of such Code is amended by adding at the end the following:

			 For purposes of this subparagraph and clauses (ii), (iii), and (iv) of

			 subparagraph (F), such term does not include any insurance unless the premiums

			 for such insurance are restricted based on a community rating system

			 (determined other than on the basis of age)..

			(c)Clarification

			 of congressional intent to limit use of individual health insurance coverage

			 optionSection 35(e)(1)(J)

			 (relating to qualified health insurance) is amended in the matter preceding

			 clause (i), by inserting , but only after under

			 individual health insurance.

			(d)Conforming

			 amendmentsSection 173(f)(2)

			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)) is

			 amended—

				(1)in subparagraph (A)(x), by adding at the

			 end the following: Such term does not include any insurance unless the

			 premiums for such insurance are restricted based on a community rating system

			 (determined other than on the basis of age).; and

				(2)in subparagraph (B)—

					(A)in the matter preceding subclause (I), by

			 inserting , but only after under individual health

			 insurance; and

					(B)in clause (i), by striking clauses

			 (ii) through (viii) of subparagraph (A) and inserting

			 subparagraph (A) (other than clauses (i), (x), and (xi)

			 thereof).

					10.Alignment of COBRA

			 coverage with TAA period for TAA-eligible individuals

			(a)ERISASection 605(b) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1165(b)) is amended—

				(1)in the subsection heading, by inserting

			 and

			 Coverage after Election; and

				(2)in paragraph (2)—

					(A)in the paragraph heading, by inserting

			 and

			 period after Commencement;

					(B)by striking and shall and

			 inserting , shall; and

					(C)by inserting , and in no event shall

			 the maximum period required under section 602(2)(A) be less than the period

			 during which the individual is a TAA-eligible individual before the

			 period at the end.

					(b)Internal

			 Revenue Code of 1986Section

			 4980B(f)(5)(C) of the Internal Revenue Code of 1986 is amended—

				(1)in the subparagraph heading, by inserting

			 and

			 coverage after election; and

				(2)in clause (ii)—

					(A)in the clause heading, by inserting

			 and

			 period after Commencement;

					(B)by striking and shall and

			 inserting , shall; and

					(C)by inserting , and in no event shall

			 the maximum period required under paragraph (2)(B)(i) be less than the period

			 during which the individual is a TAA-eligible individual before the

			 period at the end.

					(c)Public Health Service ActSection 2205(b) of the

			 Public Health Service Act (42 U.S.C.

			 300bb–5(b)) is amended—

				(1)in the subsection heading, by inserting

			 and

			 Coverage after Election; and

				(2)in paragraph (2)—

					(A)in the paragraph heading, by inserting

			 and

			 period after Commencement;

					(B)by striking and shall and

			 inserting , shall; and

					(C)by inserting , and in no event shall

			 the maximum period required under section 2202(2)(A) be less than the period

			 during which the individual is a TAA-eligible individual before the

			 period at the end.

					11.Notice

			 requirementsSection 7527 of

			 the Internal Revenue Code of 1986 (relating to advance payment of credit for

			 health insurance costs of eligible individuals), as amended by section 3(b), is

			 amended by adding at the end the following new subsection:

			

				(f)Inclusion of

				certain informationThe

				notice by the Secretary (or by any person or entity designated by the

				Secretary) that an individual is eligible for a qualified health insurance

				costs credit eligibility certificate shall include—

					(1)the name, address, and telephone number of

				the State office or offices responsible for determining that the individual is

				eligible for such certificate and for providing the individual with assistance

				with enrollment in qualified health insurance (as defined in section

				35(e)),

					(2)a list of the coverage options that are

				treated as qualified health insurance (as so defined) by the State in which the

				individual resides, and

					(3)in the case of a TAA-eligible individual

				(as defined in section 4980B(f)(5)(C)(iv)(II)), a statement informing the

				individual that the individual has 63 days from the date that is 5 days after

				the postmark date of such notice to enroll in such insurance without a lapse in

				creditable coverage (as defined in section

				9801(c)).

					.

		12.Annual report on

			 enhanced TAA benefitsNot

			 later than October 1 of each year (beginning in 2006) the Secretary of the

			 Treasury, after consultation with the Secretary of Labor, shall report to the

			 Committee on Finance and the Committee on Health, Education, Labor, and

			 Pensions of the Senate and the Committee on Ways and Means and the Committee on

			 Education and the Workforce of the House of Representatives the following

			 information with respect to the most recent taxable year ending before such

			 date:

			(1)The total number of participants utilizing

			 the health insurance tax credit under section 35 of the Internal Revenue Code

			 of 1986, including a measurement of such participants identified—

				(A)by State, and

				(B)by coverage under COBRA continuation

			 provisions (as defined in section 9832(d)(1) of such Code) and by non-COBRA

			 coverage (further identified by group and individual market).

				(2)The range of monthly health insurance

			 premiums offered and the average and median monthly health insurance premiums

			 offered to TAA-eligible individuals (as defined in section

			 4980B(f)(5)(C)(iv)(II) of such Code) under COBRA continuation provisions (as

			 defined in section 9832(d)(1) of such Code), State-based continuation coverage

			 provided under a State law that requires such coverage, and each category of

			 coverage described in section 35(e)(1) of such Code, identified by State and by

			 the actuarial value of such coverage and the specific benefits provided and

			 cost-sharing imposed under such coverage.

			(3)The number of States applying for and

			 receiving national emergency grants under section 173(f) of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2918(f)) and the time necessary for

			 application approval of such grants.

			(4)The cost of administering the health credit

			 program under section 35 of such Code, by function, including the cost of

			 subcontractors.

			13.Extension of national

			 emergency grants

			(a)In

			 generalSection 173(f) of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended—

				(1)by striking paragraph (1) and inserting the

			 following new paragraph:

					

						(1)Use of

				funds

							(A)Health

				insurance coverage for eligible individuals in order to obtain qualified health

				insurance that has guaranteed issue and other consumer

				protectionsFunds made

				available to a State or entity under paragraph (4)(A) of subsection (a) shall

				be used to provide an eligible individual described in paragraph (4)(C) and

				such individual’s qualifying family members with health insurance coverage for

				the 3-month period that immediately precedes the first eligible coverage month

				(as defined in section 35(b) of the Internal Revenue Code of 1986) in which

				such eligible individual and such individual’s qualifying family members are

				covered by qualified health insurance that meets the requirements described in

				clauses (i) through (iv) of section 35(e)(2)(A) of the Internal Revenue Code of

				1986 (or such longer minimum period as is necessary in order for such eligible

				individual and such individual’s qualifying family members to be covered by

				qualified health insurance that meets such requirements).

							(B)Additional

				usesFunds made available to

				a State or entity under paragraph (4)(A) of subsection (a) may be used by the

				State or entity for the following:

								(i)Health

				insurance coverageTo assist

				an eligible individual and such individual’s qualifying family members with

				enrolling in health insurance coverage and qualified health insurance or paying

				premiums for such coverage or insurance.

								(ii)Administrative

				expenses and start-up expenses to establish group health plan coverage options

				for qualified health insuranceTo pay the administrative expenses related

				to the enrollment of eligible individuals and such individuals’ qualifying

				family members in health insurance coverage and qualified health insurance,

				including—

									(I)eligibility verification activities;

									(II)the notification of eligible individuals of

				available health insurance and qualified health insurance options;

									(III)processing qualified health insurance costs

				credit eligibility certificates provided for under section 7527 of the Internal

				Revenue Code of 1986;

									(IV)providing assistance to eligible

				individuals in enrolling in health insurance coverage and qualified health

				insurance;

									(V)the development or installation of

				necessary data management systems; and

									(VI)any other expenses determined appropriate

				by the Secretary, including start-up costs and on going administrative

				expenses, in order for the State to treat the coverage described in

				subparagraph (C), (D), (E), or (F)(i) of section 35(e)(1) of the Internal

				Revenue Code of 1986, or, only if the coverage is under a group health plan,

				the coverage described in subparagraph (F)(ii), (F)(iii), (F)(iv), (G), or (H)

				of such section, as qualified health insurance under that section.

									(iii)OutreachTo pay for outreach to eligible individuals

				to inform such individuals of available health insurance and qualified health

				insurance options, including outreach consisting of notice to eligible

				individuals of such options made available after the date of enactment of this

				clause and direct assistance to help potentially eligible individuals and such

				individual’s qualifying family members qualify and remain eligible for the

				credit established under section 35 of the Internal Revenue Code of 1986 and

				advance payment of such credit under section 7527 of such Code.

								(iv)Bridge

				fundingTo assist potentially

				eligible individuals purchase qualified health insurance coverage prior to

				issuance of a qualified health insurance costs credit eligibility certificate

				under section 7527 of the Internal Revenue Code of 1986 and commencement of

				advance payment, and receipt of expedited payment, under subsections (a) and

				(e), respectively, of that section.

								(C)Rule of

				constructionThe inclusion of

				a permitted use under this paragraph shall not be construed as prohibiting a

				similar use of funds permitted under subsection

				(g).

							;

				and

				(2)by striking paragraph (2) and inserting the

			 following new paragraph:

					

						(2)Qualified

				health insuranceFor purposes

				of this subsection and subsection (g), the term qualified health

				insurance has the meaning given that term in section 35(e) of the

				Internal Revenue Code of

				1986.

						.

				(b)FundingSection 174(c)(1) of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2919(c)(1)) is amended—

				(1)in the paragraph heading, by striking

			 Authorization and

			 appropriation for fiscal year 2002 and inserting

			 Appropriations; and

				(2)by striking subparagraph (A) and inserting

			 the following new subparagraph:

					

						(A)to carry out subsection (a)(4)(A) of

				section 173—

							(i)$10,000,000 for fiscal year 2002;

				and

							(ii)$300,000,000 for the period of fiscal years

				2006 through 2008;

				and

							.

				(c)Report

			 regarding failure to comply with requirements for expedited approval

			 proceduresSection 173(f) of

			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding

			 at the end the following new paragraph:

				

					(8)Report for

				failure to comply with requirements for expedited approval

				proceduresIf the Secretary

				fails to make the notification required under clause (i) of paragraph (3)(A)

				within the 15-day period required under that clause, or fails to provide the

				technical assistance required under clause (ii) of such paragraph within a

				timely manner so that a State or entity may submit an approved application

				within 2 months of the date on which the State or entity’s previous application

				was disapproved, the Secretary shall submit a report to Congress explaining

				such

				failure.

					.

			(d)Technical

			 amendmentEffective as if

			 included in the enactment of the Trade Act of 2002 (Public Law 107–210; 116

			 Stat. 933), subsection (f) of section 203 of that Act is repealed.

			14.Extension of funding

			 for operation of State high risk health insurance pools

			(a)Extension of

			 seed grantsSection 2745 of

			 the Public Health Service Act (42

			 U.S.C. 300gg–45) is amended—

				(1)in subsection (a), in the subsection

			 heading by inserting Extension of before Seed; and

				(2)in subsection (c)(1), by striking

			 $20,000,000 and all that follows through 2003 and

			 inserting $15,000,000 for the period of fiscal years 2006 and

			 2007.

				(b)Funds for

			 operationsSection 2745 of

			 the Public Health Service Act (42

			 U.S.C. 300gg–45) is amended—

				(1)in subsection (b)—

					(A)in the subsection heading by striking

			 Matching; and

					(B)by striking paragraph (2) and inserting the

			 following new paragraph:

						

							(2)AllotmentThe amounts appropriated under subsection

				(c)(2) for a fiscal year shall be made available to the States (or the entities

				that operate the high risk pool under applicable State law) as follows:

								(A)An amount equal to 50 percent of the

				appropriated amount for the fiscal year shall be allocated in equal amounts

				among each eligible State that applies for assistance under this

				subsection.

								(B)An amount equal to 25 percent of the

				appropriated amount for the fiscal year shall be allocated among the States so

				that the amount provided to a State bears the same ratio to such available

				amount as the number of uninsured individuals in the State bears to the total

				number of uninsured individuals in all States (as determined by the

				Secretary).

								(C)An amount equal to 25 percent of the

				appropriated amount for the fiscal year shall be allocated among the States so

				that the amount provided to a State bears the same ratio to such available

				amount as the number of individuals enrolled in health care coverage through

				the qualified high risk pool of the State bears to the total number of

				individuals so enrolled through qualified high risk pools in all States (as

				determined by the Secretary).

								;

				and

					(2)in subsection (c)(2), by striking

			 $40,000,000 and all that follows through the period and

			 inserting $75,000,000 for each of fiscal years 2006 through 2010 to make

			 allotments under subsection (b)(2)..

				(c)DefinitionsSection 2745 of the

			 Public Health Service Act (42 U.S.C.

			 300gg–45) is amended—

				(1)in subsection (d), by inserting after

			 2744(c)(2) the following: , except that with respect to

			 subparagraph (A) of such section a State may elect to provide for the

			 enrollment of eligible individuals through an acceptable alternative

			 mechanism,; and

				(2)by adding at the end the following new

			 subsection:

					

						(e)Standard risk

				rateIn subsection (b)(1)(A),

				the term standard risk rate means a rate—

							(1)determined under the State high risk pool

				by considering the premium rates charged by other health insurers offering

				health insurance coverage to individuals in the insurance market served;

							(2)that is established using reasonable

				actuarial techniques; and

							(3)that reflects anticipated claims experience

				and expenses for the coverage

				involved.

							.

				

